Opinion by
Mr. Chief Justice McBride.
1. It requires no citation of authorities to support the proposition that, where the corner is included within two straight lines, a description of an acre in such corner is sufficiently definite; but in this case the “corner” is rounding and irregular, and it is possible to lay off an acre with the base given in the deed in half a dozen different ways. The exception is too indefinite to include any particular land, unless the subsequent acts of the parties have made it definite. By the great preponderance of the testimony, we are of the opinion that the intention was to reserve an acre, including the fire pit mentioned in the subsequent deed from Merchant to E. B. Dean & Co., and that the true location of such, acre, according to the intention of the parties, is in accordance with the Cathcart survey mentioned in the testimony and shown by plaintiff’s Exhibit B. Unless the parties have by their own acts identified this as the property, the description is not otherwise identified. . This leaves the acre entirely east of block A.
2. The motion to make the Coos Bay & Eastern Railroad Company a party was properly denied. The controversy in this suit is as to the validity of defendant’s claim to block A. Whether it owned an acre in some other location was not material. It does not appear that the railroad company claimed any interest in block A, and the plaintiff would have subjected itself to costs by making it a defendant.
The decree is affirmed. Affirmed.